Mr. Justice Holdom delivered the opinion of .the court. Abstract of the Decision. 1. Appeal and error, § 1268*—when presumed that proceedings in suit in equity were regular. No certificate of evidence being filed, held that the regularity of all proceedings, the giving of proper notices, and that the parties were in court when an order was entered requiring a special commissioner to file his report and when a cause was set for hearing, will be presumed in a suit in equity. 2. Equity, § 341*—when chancery suit may be dismissed for want of prosecution while still before special commissioner. Where, in a suit in chancery, an order was entered requiring a- special commissioner to file his report by a certain date, held that it devolved upon the parties to close their proof within the time limited by the order, or so much earlier as to enable the commissioner to comply with the order to file his report, and upon the parties’ failure so to close their proof and of the commissioner to file his report, that the cause might properly be dismissed for want of prosecution. 3. Equity, § 362*—when court may not vacate order of dismissal of suit. A court has no jurisdiction to entertain a motion to vacate an order of dismissal of a suit after the lapse of the term at which such order was entered. 4. Appeal and error, § 274*—what is a final order. An order dismissing a bill for want of prosecution is a. final order. 5. Equity, § 341*—when chancery suit properly dismissed for want of prosecution. When proper notices are given and the parties are in court at the time an order is entered upon a special commissioner in a chancery suit to file his report, and the cause is set for hearing, the court, if the parties do not appear at the time the case is called for trial, may dismiss it for want of prosecution.